SCHEDULE 14C INFORMATION (Rule 14c-101) Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to ss.240.14a-11(c) or ss.240.14a-12 INOLIFE TECHNOLOGIES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2)and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: INFORMATION STATEMENT TO STOCKHOLDERS OF INOLIFE TECHNOLOGIES, INC. 8 RALEIGH, NC 27615 THIS INFORMATION STATEMENT IS BEING PROVIDED TO YOU BY THE BOARD OF DIRECTORS OF THE COMPANY. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. This Information Statement is furnished to holders of shares of common stock, currently $0.01 par value (the “Common Stock”), of INOLIFE TECHNOLOGIES, INC. (the “Company”) to notify such stockholders that on or about February 4, 2011, the Company received written consents in lieu of a meeting of stockholders from holders of a majority of the shares of Common Stock representing in excess of 50.1 % of the total issued and outstanding shares of voting stock of the Company (the “Majority Stockholders”): · Approving the Certificate of Amendment to the Certificate of Incorporation of the Company, pursuant to which the Company will change increase the authorized capital of the Company to a total of 910,000,000 consisting of 900,000,0000 shares of common stock with a par value of $0.0001 per share and 10,000,000 shares of preferred stock with a par value of $0.01 per share (the “Share Increase”); and This Information Statement describing the approval of the Share Increase (the “Stockholder Matters”) is first being mailed or furnished to the Company’s stockholders on or about February 28, 2011, and such matters shall not become effective until at least 20 days thereafter.Expenses in connection with the distribution of this Information Statement will be paid by the Company and are anticipated to be less than $10,000. The Board of Directors knows of no other matters other than those described in this Information Statement which have been recently approved or considered by the holders of a majority of the shares of the Company’s voting stock. 2 OUTSTANDING VOTING SECURITIES As of February 4, 2011 (the “Record Date”), out of the 250,000,000 shares of Common Stock, par value of $0.001 per share, authorized there were 215,805,298 shares of Common Stock issued and outstanding, and out of the 10,000,000 shares of preferred stock authorized there were a total of 60 shares of the preferred stock outstanding. Only holders of record of the Common Stock at the close of business on the Record Date were entitled to participate in the written consent of the Company’s stockholders.Each share of Common Stock was entitled to one (1) vote.Each share of Series A Convertible Preferred stock is not entitled to vote, except as authorized by law.The number of votes for the Series B Convertible Preferred Stock shall be the same number as the amount of shares of Common Stock that would be issued upon conversion pursuant to the Conversion Formula on the Conversion Date.Each holder of record of shares of the Series B Convertible Preferred Stock shall have the right to convert all (but not part) of such holder’s shares of Series B Convertible Preferred Stock, into that number of fully paid and non-assessable shares of Common Stock as shall total 60% of the Corporation’s common stock on a fully diluted basis The Company’s Board of Directors approved this action as of February 4, 2011, and recommended that the Certificate of Incorporation be amended in order to effectuate the Share Increase. The proposed Amendment to the Articles of Incorporation to increase the authorized capital of the Company to a total of 910,000,000 consisting of 900,000,0000 shares of common stock with a par value of $0.0001 per share and 10,000,000 shares of preferred stock with a par value of $0.01 per share, will be filed with the New York State Secretary of State on or before February 28, 2011.If the proposed Amendment were not adopted by written majority shareholder consent, it would have been necessary for this action to be considered by the Company’s shareholders at a special shareholder’s meeting convened for the specific purpose of approving the Amendment. PRINCIPAL STOCKHOLDERS The following table sets forth the number of shares of common stock beneficially owned as of February 4, 2011 by (i) those persons or groups known to us to beneficially own more than 5% of our common stock; (ii) each director; (iii) each executive officer; and (iv) all directors and executive officers as a group.Except as indicated below, each of the stockholders listed below possesses sole voting and investment power with respect to their shares and the address of each person is c/o InoLife Technologies, Inc. 8, SUITE 400, RALEIGH, NORTH CAROLINA27615. Name of Beneficial Owner Common Stock Beneficially Owned Percentage of Common Stock Percentage of Series B Convertible Preferred Stock (2) Gary Berthold 44
